                                                                                                 E-FILED
                                                                    Monday, 03 June, 2019 04:35:31 PM
                                                                         Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS

 CURTIS LOVELACE, LOGAN LOVELACE,
 LINCOLN LOVELACE & CHRISTINE
 LOVELACE ON BEHALF OF HER MINOR
 SON LARSON LOVELACE,

                      Plaintiffs,
        v.                                        Case No. 17 CV 01201

 DET. ADAM GIBSON, POLICE CHIEF                   The Honorable Judge Sue Myerscough
 ROBERT COPLEY, SGT. JOHN SUMMERS,
 LT. DINA DREYER, DET. ANJANETTE
 BISWELL, UNKNOWN QUINCY POLICE
 OFFICERS, GARY FARHA, CORONER
 JAMES KELLER, THE CITY OF QUINCY,
 AND COUNTY OF ADAMS,

                      Defendants.

     ADAMS COUNTY AND CITY OF QUINCY DEFENDANTS’ JOINT MOTION
                         SEEKING RECUSAL

       NOW COME Gary Farha, James Keller, and the County of Adams (hereinafter "the Adams

County Defendants"), by and through their attorneys Schmiedeskamp, Robertson, Neu & Mitchel

LLP, and Det. Adam Gibson, Police Chief Robert Copley, Sgt. John Summers, Lt. Dina Dreyer,

Det. Anjanette Biswell, and the City of Quincy, (the “Quincy Defendants”) and for their Joint

Motion Seeking Recusal states as follows:

       1.     Defendants hereby seek Recusal of the Honorable Judge Susan Myerscough.

       2.     Defendants incorporate herein the attached Memorandum of Law in Support of

Defendants’ Motion Seeking Recusal.

       WHEREFORE, Gary Farha, James Keller, and the County of Adams and Det. Adam

Gibson, Police Chief Robert Copley, Sgt. John Summers, Lt. Dina Dreyer, Det. Anjanette Biswell




                                              1
and the City of Quincy, pray this Court grant their Motion Seeking Recusal for the reasons stated

herein, and for such other and further relief the Court deems just and proper.



                                             Respectfully submitted,


                                             /s/ Thomas G. DiCianni
                                             THOMAS G. DiCIANNI / ARDC# 03127041
                                             One of the attorneys for Defendants
                                             Adam Gibson, Robert Copley, John Summers,
                                             Dina Dreyer, Anjanette Biswell and
                                             the City of Quincy


Thomas G. DiCianni (ARDC #3127041)
Ellen K. Emery (ARDC # 6183693)
Justin DeLuca (ARDC #6308867)
Ancel Glink, PC
Attorneys for Quincy Defendants
312 782-7606/Fax: 312 782-0943
tdicianni@ancelglink.com
eemery@ancelglink.com
jdeluca@ancelglink.com




                                             /s/James A. Hansen
                                             JAMES A. HANSEN / ARDC# 6244534
                                             One of the attorneys for Defendants
                                             Gary Farha, James Keller, and County of Adams

James A. Hansen (ARDC #6244534)
Daniel M. McCleery (ARDC #6321087)
Schmiedeskamp, Robertson, Neu & Mitchell LLP
Attorneys for Adams County Defendants
525 Jersey
Quincy, IL 62301
217 223-3030/Fax: 217 223-1005
jhansen@srnm.com
dmccleery@srnm.com




                                                 2
                              CERTIFICATE OF SERVICE

        I hereby certify that on June 3, 2019, I electronically filed the foregoing ADAMS

COUNTY AND CITY OF QUINCY DEFENDANTS’ JOINT MOTION SEEKING

RECUSAL with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to:

Jonathan Loevy                           jon@loevy.com

Tara Thompson                            tara@loevy.com

James L. Palmer                          jpalmer@slpsd.com; smast@slpsd.com

                                         /s/ Thomas G. DiCianni
                                         THOMAS G. DiCIANNI / ARDC# 03127041
                                         ANCEL, GLINK, P.C.
                                         140 South Dearborn Street, Sixth Floor
                                         Chicago, Illinois 60603
                                         Telephone:     (312) 782-7606
                                         Facsimile:     (312) 782-0943
                                         E-Mail:        tdicianni@ancelglink.com




                                            3
